 

Portions of this document have been omitted as permitted by the rules of the
Securities and Exchange Commission. [*] designates the omitted information.

 

Exhibit 10.1

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (this “Agreement”), the effective date of which is April
1, 2020 (hereinafter “Effective Date”) is made by and between Kansas State
University Research Foundation, a non-profit Kansas corporation having its
principal office at 2005 Research Park Circle, Manhattan, Kansas, USA, 66502
(hereinafter referred to as “Foundation”) and Cocrystal Pharma, Inc., a
corporation having its principal office at 19805 North Creek Parkway, Bothell,
WA 98011 (hereinafter referred to as “Licensee”) (each of Foundation and
Licensee, a “Party” and together the “Parties”).

 

RECITALS

 

A.Foundation has been assigned all right, title and interest of Kansas State
University in the patent rights [*], and Foundation has rights to grant licenses
under Patent Rights (as hereinafter defined) and Know-How (as hereinafter
defined).

 

B.Wichita State University and the University of Iowa (hereinafter the “Other
Institutions”) have an interest in [*].

 

C.Foundation has executed an Inter-Institutional Agreement with the Other
Institutions providing Foundation with the exclusive right to negotiate, grant
and sign an exclusive license on behalf of the Other Institutions for the Patent
Rights with an interested commercial partner;

 

D.Wichita State University [*];

 

E.Foundation and the Other Institutions desire to have products and services
based on the inventions described in the Patent Rights developed and
commercialized to benefit the public; and

 

F.Licensee desires to obtain a license under the Patent Rights and Know-How.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, the Parties hereby agree as follows:

 

ARTICLE 1: DEFINITIONS

 

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

 

1.1“Affiliate” means any individual or entity directly or indirectly
controlling, controlled by or under common control with, a Party to this
Agreement. For purposes of this Agreement, the direct or indirect ownership of
over fifty percent (50%) of the profits or earnings of an entity shall be deemed
to constitute control. Such other relationship as in fact results in actual
control over the management, business and affairs of an entity shall also be
deemed to constitute control. For the limited scope of this Agreement, Kansas
State University (hereinafter the “University”) is deemed to be an Affiliate of
Foundation and University of Iowa (“UI”) is deemed an Affiliate of University of
Iowa Research Foundation Iowa (“UIRF”).

 

1.2“Confidential Information” as used in this Agreement means all information in
any form whatsoever disclosed in any manner by or on behalf of one Party or its
Affiliates to the other Party or any of its Affiliates before or after the
Effective Date and includes without limitation information about products, raw
materials, packaging, manufacturing processes, samples, technical information,
scientific information, financial information, business information, customer
and supplier lists, and the terms and conditions of this Agreement .



 

1

 

 

1.3“Control” means, with respect to any item of Know-How, Patent Right, or other
intellectual property right, a Party has the ability (whether by sole, joint or
other ownership interest, license, sublicense or otherwise, and including any
such abilities which are contingent) (other than by operation of the licenses
granted in this Agreement) to grant a license, sublicense, access or right to
use (as applicable) under such item of Know-How, Patent Right, or other
intellectual property right to the other Party on the terms and conditions set
forth herein at the time of such grant, in each case without breaching the terms
of any agreement with a third party.

 

1.4Omitted

 

1.5Omitted

 

1.6“Field of Use” means all uses of “Licensed Products” for all fields,
including but not limited to therapeutic, prophylactic and diagnostic uses.

 

1.7“Know-How” means any subject matter owned or Controlled by Foundation
relating to the subject matter of the Patent Rights but not claimed in the
Patent Rights and otherwise not known to the general public.

 

1.8“Licensed Products” means on a country-by-country basis, any product for use
in the Field of Use.

 

1.9“Net Sales” means the gross amount of monies or cash equivalent or other
consideration which is paid by unaffiliated third parties to Licensee, and its
sublicensee’s billings for Licensed Products less the sum of the following:

 

a.discounts allowed in amounts customary in the trade; b.sales, tariff duties
and/or use taxes directly imposed and with reference to particular sales;
c.outbound transportation and insurance prepaid or allowed; d.amounts allowed or
credited on returns, rebates, chargebacks and other allowances; and
e.retroactive price reductions that are actually allowed or granted.

 

No deductions shall be made for commissions paid to individuals whether they are
with independent sales agencies or regularly employed by Licensee and on its
payroll, or for cost of collection s. Licensed Products shall be considered
“sold” when billed out or invoiced. For the purposes of calculating Net Sales,
transfers to a sublicensee or an Affiliate of Licensed Product under this
Agreement for (i) end use (but not resale) by the sublicensee or Affiliate shall
be treated as sales by Licensee at list price of Licensee and (ii) resale by a
sublicensee or an Affiliate shall not be treated as Net Sales, but the resale
thereof shall be treated as Net Sales; provided, however, Net Sales shall not
include any Licensed Products transferred for use in connection with clinical
trials or other development activity, pre-clinical research and trials,
promotional use (including samples), compassionate use or indigent programs.
[For “compassionate use”, see
https://www.fda.gov/news-events/public-health-focus/expanded-access
https://www.cancer.org/treatment/treatments-and-side-effects/ clinical-trials/
compassionate-drug-use.html ]

 

2

 

 

1.10“Patent Rights” means any subject matter claimed in or disclosed by [*].

 

1.11“Term” the term of this Agreement shall commence on the Effective Date and,
unless earlier terminated as provided in Article 11, shall continue in full
force and effect until the expiration of the last to expire of the Patent
Rights.

 

1.12“Territory” means worldwide.

 

1.13“Valid Patent Claim” means a claim in any issued and unexpired patent
included in the Patent Rights, which claim has not been held invalid or
unenforceable by the decision of a court or government agency or other
appropriate body of competent jurisdiction (which decision is not appealable or
has not been appealed within the time allowed for appeal), has not been
abandoned or admitted to be invalid or unenforceable through reissue,
reexamination or disclaimer, and has not been made unenforceable due to failure
to pay maintenance fees.

 

ARTICLE 2: LICENSE GRANT

 

2.1Subject to the terms and conditions set forth herein, Foundation hereby
grants to Licensee an exclusive, royalty-bearing right and license in the
Territory for the Field of Use to practice under the Patent Rights to make, have
made, use, lease, sell, offer to sell, and import Licensed Products in the
Territory until the end of the Term for which the Patent Rights are granted to
the Foundation by the responsible agencies, unless this Agreement shall be
sooner terminated according to the terms hereof.

 

2.2Foundation also hereby grants to Licensee a non-exclusive right and license
in the Territory for the Field of Use to practice under the Know-How to make,
have made, use, lease, sell, offer to sell, and import Licensed Products in the
Territory until the end of the Term for which the Patent Rights are granted to
the Foundation by the responsible agencies, unless this Agreement shall be
sooner terminated according to the terms hereof.

 

2.3Foundation and the University have a reserved right to practice under the
Patent Rights for non-commercial research and educational purposes within the
mission of the University, adhering to the confidentiality provisions of Article
13.

 

2.4Licensee shall have the right to enter into sublicensing agreements for the
rights, privileges and licenses granted hereunder, provided that Licensee shall
give Foundation written notice thereof within thirty (30) days after any such
sublicense shall become effective. No such sublicense shall relieve Licensee of
its obligations hereunder and Licensee and each such sublicensee shall execute
documents to the foregoing effect, a copy of which and any amendments thereto
will be furnished to Foundation promptly upon execution and delivery. Upon any
termination of this Agreement, all sublicensee’s rights shall also terminate,
except as provided in Section 11.7 hereof.

 



3

 

 

2.5Licensee agrees that any sublicense granted by it shall be subject in all
respects to restrictions, provisions and obligations in this Agreement and shall
be binding upon the sublicensee as if it were a party to this Agreement and
include a provision prohibiting the sublicensee from sublicensing its rights
under such sublicense agreement.

 

2.6Licensee shall not receive from sublicensee(s) anything of value in lieu of
cash payments in consideration for any sublicense under this Agreement, without
the express prior written permission of Foundation.

 

2.7The license granted shall not be construed to confer any rights upon Licensee
by implication, estoppel or otherwise as to any technology not specifically set
forth in Patent Rights or Know-How.

 

2.8Development of the invention was sponsored in part by the United States
Government, and as a consequence this Agreement, any license agreement and the
invention are subject to overriding obligations to the Federal Government
(including a non-exclusive, irrevocable license to use the invention by or on
behalf of the Government throughout the world), under 35 U.S.C. §§200-212 and
applicable regulations.

 

ARTICLE 3: DUE DILIGENCE

 

3.1Licensee shall use commercially reasonable efforts and shall cause its
sublicensees to use commercially reasonable efforts: (a) to develop Licensed
Products; (b) to introduce Licensed Products into the commercial market; and (c)
to market Licensed Products following such introduction into the market; to the
extent such Licensed Products are covered by a Valid Patent Claim.

 

3.2Foundation will provide Licensee with all information and data related to the
Patent Rights and Know-How, including the following data upon signing of this
Agreement and as developed in the future:

 

(a)List of all antiviral compounds described in Patent Rights or Know-How;

 

(b)All available in vitro and in vivo data and reports of such antiviral
compounds;

 

(c)Detailed synthesis routes of such antiviral compounds; and

 

(d)Invention disclosures pertaining to the Patent Rights (such disclosures at
the Other Institutions to be provided reasonably soon after the Effective Date).

 

4

 

 

3.3Omitted

 

3.4Until reporting begins under Section 5.2, Licensee shall, within sixty (60)
days after the end of each calendar year starting in year 2021, furnish
Foundation with a written report summarizing its, its Affiliates’ and its
sublicensees’ efforts during the prior year to develop and commercialize
Licensed Products, including: (a) research and development activities completed;
(b) commercialization and/or other distribution efforts, including significant
corporate transactions involving Licensed Products; and (c) marketing efforts.
Each report must contain a sufficient level of detail for Foundation to assess
whether Licensee is in compliance with its obligations under Section 3.1 and a
discussion of intended efforts for the then current year. Together with each
report, Licensee shall provide Foundation with a copy of the then current
development plan for the current year, including an updated schedule of
anticipated events or milestones.

 

3.5Licensee’s failure to perform in accordance with Section 3.4 above shall be
grounds for Foundation to terminate this Agreement pursuant to Section 11.3
herein, providing such deficiency is not remedied within ninety (90) days of
notice by Foundation to Licensee that such deficiency exists.

 

ARTICLE 4: CONSIDERATION FOR GRANT OF LICENSE

 

4.1For the rights, privileges and license granted, Licensee agrees to reimburse
Foundation the sum of [*], payable thirty (30) days after the Effective Date,
for third-party fees and expenses paid by Foundation prior to the Effective Date
of this Agreement associated with the filing, prosecution and maintenance of the
Patent Rights. The details of these fees are set forth in Appendix A (“Patent
Fees”). Licensee shall also make the following payments to Foundation in the
manner hereinafter provided during the Term:

 

(a)LICENSE INITIATION FEE: Licensee shall pay to Foundation a non-refundable
License Initiation Fee in the sum of [*], payable thirty (30) days after the
Effective Date. This License Initiation Fee shall be separate from and unrelated
to any other fees, such as, the Annual License Maintenance Fees, and Royalty
payments set forth in this Article 4.

 

(b)ANNUAL LICENSE MAINTENANCE FEE: Licensee shall pay the following annual
license maintenance fees (the “Annual License Maintenance Fees”):

 

[*] each year for the first [*]; and [*] each year thereafter.

 

Such Annual License Maintenance Fees shall be due on the anniversary date of the
Effective Date and are non-refundable.

 

Annual License Maintenance Fees paid in the years prior to the year of first
commercial sale of first Licensed Product by Licensee for human therapeutic use
shall be creditable against future Running Royalties (as hereinafter defined)
due in the years after the first commercial sale. Such credits may be used at a
rate of up to 50% of the Running Royalties due in a given year. Unused credits
will carryover and be applied to Running Royalties in future years until
exhausted.

 

5

 

 

Beginning with the year of the first commercial sale of first Licensed Product
by Licensee for human therapeutic use, Running Royalties accrued in the twelve
(12) months prior to the due date of each Annual License Maintenance Fee shall
be creditable only against such Annual License Maintenance Fee up to 100% of the
Running Royalties accrued by the end of that same twelve (12) month period. For
the avoidance of doubt, this paragraph and the next paragraph shall be applied
first to the Annual License Maintenance Fee that is due before the immediately
preceding paragraph is applied.

 

As set forth in Section 4.l(f), any payment to Foundation pursuant to Section
4.l(e) in the immediately preceding twelve (12) months shall also be applied to
the Annual License Maintenance Fee then due.

 

(c)       RUNNING ROYALTIES: During the Term, Licensee shall pay Foundation
running royalties in an amount equal to [*] of Net Sales of Licensed Products
covered by a Valid Patent Claim (such royalties, the “Running Royalties”);
provided, however, that in the event Licensee or its sublicensee or Affiliate is
required to pay a third party in consideration for a license under any patent
rights claiming the composition, use or manufacture of the Licensed Product,
Licensee shall then be entitled to credit fifty percent (50%) of such third
party payments against the Running Royalties with respect to the Net Sales of
the Licensed Product, such credit not to exceed fifty percent (50%) of the
Running Royalties otherwise due for any calendar quarter for the Licensed
Product.

 

(d)DEVELOPMENT MILESTONE PAYM ENTS: Licensee will pay development milestone
payments as set forth below within thirty (30) days after the achievement of the
relevant milestone by Licensee, or its affiliates or sublicensees, as
applicable, with respect to a therapeutic Licensed Product for human use.

 

“Major Country” means the United Kingdom, France, Germany, Italy, Spain or
Canada.

 

Dosing of the first patient with the first Licensed Product in a Phase 1
clinical trial [*] Dosing of the first patient with the first Licensed Product
in a Phase 2 clinical trial [*] Dosing of the first patient with the first
Licensed Product in a Phase 3 clinical trial [*] Regulatory approval of the
first Licensed Product in the United States [*] First commercial sale of the
first Licensed Product in the United States [*] First commercial sale of the
first Licensed Product in a Major Country outside North America. [*]

 

6

 

 

(e)I. Sublicensing for Human Health Use - In addition to Running Royalties, a
percentage of any upfront payments received by Licensee from sublicensees in
consideration for sublicensing the Patent Rights for human use (drugs) shall be
paid to Foundation based on the following schedule:

 

  ● [*]   ● [*]   ● [*]   ● [*]

 

II. [*]

 

  ● [*]   ● [*]

 

(f)All payments made in accordance with Sections 4.l(c) and 4.l(e) shall be
credited against the Annual License Maintenance Fee provided for in Section
4.l(b), but only with respect to the immediately preceding twelve (12) months in
which they are received by Foundation.

 

4.2No multiple Running Royalties shall be payable because any Licensed Product,
its manufacture, use, lease; importation or sale are or shall be covered by more
than one Valid Patent Claim in one or more Patent Rights licensed under this
Agreement.

 

4.3All Running Royalty payments due hereunder shall be paid in full, without
deduction of taxes or other fees which may be imposed by any government and
which shall be paid by Licensee. Non royalty payments under Section 4.l(e) shall
be net of any transaction taxes or fees, not including income tax on profits,
which may be imposed by any government upon receipt by Licensee.

 

4.4Running Royalties shall accrue when Licensed Products are invoiced, or if not
invoiced, when delivered to a third party, not an Affiliate or sublicensee whose
resale would constitute Net Sales. Licensee shall within sixty (60) days after
March 31, June 30, September 30 and December 31, of each year, pay Running
Royalties. Each payment shall be for Running Royalties accrued within Licensee’s
most recently completed calendar quarter.

 

4.5Royalty payments shall be paid in United States Dollars (“USD”) without
deduction of exchange, collection or other charges in Manhattan, Kansas, or at
such other place as Foundation may reasonably designate consistent with the laws
and regulations controlling in any foreign country. If any currency conversion
shall be required in connection with the payment of Running Royalties, such
conversion shall be made by using the exchange rate published in the Wall Street
Journal on the last business day of the calendar quarterly reporting period to
which such royalty payments relate.

 

7

 

 

4.6All payments due Foundation shall be made out to “Kansas State University
Research Foundation.” Payment may be remitted via bank wire transfer, at
Licensee’s expense, in immediately available funds to such bank account in the
United States designated in writing by Foundation from time to time.

 

4.7The Running Royalty and other payments set forth in this Agreement and
amounts due under Article 6 shall, if overdue, bear interest from and including
the date payment is due until payment at a per annum rate equal to [*] percent
([*]%). The payment of such interest shall not foreclose Foundation from
exercising any other rights it may have as a consequence of the lateness of any
payment.

 

ARTICLE 5: REPORTS AND RECORDS

 

5.1Licensee shall keep full, true and accurate books of account containing all
particulars that may be necessary for the purpose of showing the amounts payable
by Licensee to Foundation. Said books of account shall be kept at Licensee’s
principal place of business or the principal place of business of the
appropriate division of Licensee to which this Agreement relates. Said books and
the supporting data shall be open at all reasonable times for three (3) years
following the end of the calendar year to which they pertain, to the inspection
by an independent certified public accounting firm selected by Foundation and
reasonably acceptable to Licensee, at Foundation’s expense, for the sole purpose
of verifying Licensee’s royalty statements or compliance in other respects with
this Agreement. The accounting firm shall disclose to Foundation whether the
reports are correct or incorrect and the extent of any discrepancy. Should such
inspection lead to the discovery of a greater than five percent (5%) discrepancy
in reporting to Foundation’s detriment, Licensee agrees to pay the full cost of
such inspection. Foundation may exercise its rights under this Section 5.1 only
once every year per audited entity and only with reasonable prior notice to the
audited entity.

 

5.2Before the first commercial sale of a Licensed Product, Licensee shall submit
the reports due under Section 3.4. After the first commercial sale of a Licensed
Product, Licensee, within sixty (60) days after March 31, June 30, September 30
and December 31, of each year, shall deliver to Foundation true and accurate
reports of the business conducted by Licensee and its sublicensee(s) during the
preceding three-month period using a format similar to the example shown in
Appendix B (“Royalty Report Form”). These shall include the following:

 

(a)amount of Licensed Products manufactured and sold by Licensee and all
sublicensees;

 

(b)total billings for Licensed Products sold by Licensee and all sublicensees;

 

(c)methods used to calculate the Running Royalty;

 

(d)the exchange rate used;

 

(e)deductions applicable as provided in Section 1.9;

 

(f)non-royalty sublicensing payments due under Section 4.l(e);

 

(g)total Running Royalties due; and

 

(h)names and addresses of all sublicensees of Licensee.

 

8

 

 

With each such report submitted, Licensee shall pay to Foundation the royalties
due and payable under this Agreement. Licensee shall provide such report even if
no royalties shall be due.

 

ARTICLE 6: PATENT PROSECUTION

 

6.1Foundation will be responsible for the preparation, filing, prosecution,
protection, defense and maintenance of all Patent Rights, using independent
patent counsel reasonably acceptable to Licensee. However, Foundation shall give
Licensee the opportunity to provide comments on and make requests of Foundation
concerning the preparation, filing, prosecution, protection, defense and
maintenance of the Patent Rights, and shall seriously consider such comments and
requests; however, final decision-making authority shall vest in Foundation.

 

6.2Foundation, either directly or through its attorneys, shall keep Licensee or
its designated attorneys adequately informed with respect to the filing,
prosecution, and maintenance of all patent applications and patents licensed
under this Agreement. Licensee shall have the right to request and receive
additional information, as Licensee or its attorneys may require, including
copies of patent applications, patents, patent office actions, and replies
thereto.    6.3Separate from the payments set forth in Article 4, Licensee shall
reimburse Foundation for all reasonable costs associated with the Patent Rights
incurred after the Effective Date and paid by Foundation or its Affiliate
without reimbursement by a third party. These reimbursements shall be due within
thirty (30) days after receipt of Foundation’s invoice by Licensee, and shall be
non-refundable and non-creditable. To the extent practicable, such expenses
shall be pre-approved by Licensee, and Foundation agrees to consult with
Licensee as to the preparation, filing, prosecution and maintenance of the
Patent Rights and shall furnish to Licensee copies of relevant documents in
Foundation’s or its counsel’s possession reasonably in advance of such
consultation. If Licensee fails to provide direction before two (2) weeks prior
to a deadline, Foundation will proceed on its own judgment and, provided that
Licensee has received two (2) months’ prior notice of the deadline, Licensee
shall be responsible for costs as if pre-approved. If, by two (2) weeks prior to
expiration of a filing deadline, Licensee elects not to make such payment,
Foundation may elect to make such payment at Foundation’s own cost, in which
case Licensee shall have no further rights with respect to said specific patent
action, any other Section of this Agreement notwithstanding.

 

6.4If Licensee decides that it does not wish to pay for the prosecution or
maintenance of any Patent Rights in a particular country, Licensee shall provide
Foundation with prompt written notice of such election. Upon receipt of such
notice by Foundation, Licensee shall be released from its obligation to
reimburse Foundation for such expenses incurred thereafter as to such Patent
Rights; provided, however, that expenses authorized prior to the receipt by
Foundation of such notice shall be deemed incurred prior to the notice. In the
event of Licensee’s election hereunder to no longer pay for prosecution or
maintenance of any Patent Rights, any license granted by Foundation to Licensee
hereunder with respect to such Patent Rights will terminate, and Licensee will
have no rights whatsoever to exploit such terminated Patent Rights. Foundation
will then be free, without further notice or obligation to Licensee, to grant
rights in and to such terminated Patent Rights to third parties in the Field of
Use, while Licensee shall retain full rights hereunder with respect to all other
patent rights then within the Patent Rights.

 

ARTICLE 7: INFRINGEMENT

 

7.1Either Party shall promptly inform the other Party in writing of any alleged
infringement of the Patent Rights by a third party and shall provide the other
Party with any available evidence thereof. Neither Party shall notify a third
party of the infringement of Patent Rights without first consulting with the
other Party. Both Parties shall use reasonable efforts and cooperation to
terminate infringement without litigation.

 

9

 

 

7.2During the Term, Licensee shall have the first right, but not the obligation,
to prosecute at its own expense all infringements of the Patent Rights and, in
furtherance of such right, Foundation hereby agrees that Licensee may include
Foundation and the Other Institutions as a party plaintiff in any such suit,
without expense to Foundation and the Other Institutions provided, however, that
such right to bring such an infringement action shall remain in effect only for
so long as the license granted herein remains exclusive. The total cost of any
such infringement action commenced or defended solely by Licensee shall be borne
by Licensee. No settlement, consent judgment or other voluntary final
disposition of the suit may be entered into without the consent of Foundation,
which consent shall not unreasonably be withheld. Licensee shall indemnify
Foundation and the Other Institutions against any order for costs that may be
made against Foundation or the Other Institutions in such proceedings.

 

7.3In the event that Licensee shall undertake the enforcement and/or defense of
the Patent Rights by litigation, Licensee may withhold up to fifty percent (50%)
of the payments otherwise due Foundation under Article 4 herein and apply the
same toward reimbursement of up to half of Licensee’s third-party litigation
expenses, including reasonable attorneys’ fees, in connection therewith. Any
recovery of damages by Licensee for each such suit shall be applied first in
satisfaction of any unreimbursed expenses and legal fees of Licensee relating to
such suit, and next toward reimbursement of Foundation for any payments under
Article 4 past due or withheld and applied pursuant to this Article 7. Licensee
shall receive sixty percent (60%), and Foundation shall receive forty percent
(40%) of the balance of any recovery, damages, or settlement proceeds after the
foregoing allocation is performed.

 

7.4If within six (6) months after having been notified of any alleged
infringement, Licensee shall have been unsuccessful in persuading the alleged
infringer to desist and shall not have brought and shall not be diligently
prosecuting an infringement action, or if Licensee shall notify Foundation at
any time prior thereto of its intention not to bring suit against any alleged
infringer then, and in those events only, Foundation shall have the right, but
shall not be obligated, to prosecute at its own expense any infringement of the
Patent Rights, and Foundation may, for such purposes, use the name of Licensee
as party plaintiff.

 

7.5In the event that Foundation shall undertake enforcement and/or defense of
the Patent Rights litigation, any recovery, damages or settlement derived from
such action shall be applied first in satisfaction of any unreimbursed expenses
and legal fees of Foundation. Foundation shall receive sixty percent (60%), and
Licensee shall receive forty percent (40%) of the balance of any recovery,
damages, or settlement proceeds after the foregoing allocation is performed.

 

7.6In the event that a declaratory judgment action alleging invalidity or
noninfringement of any of the Patent Rights shall be brought against Licensee,
Foundation, at its option, shall have the right, within thirty (30) days after
commencement of such action, to intervene and take over the sole defense of the
action at its own expense, provided that Foundation consults with and keeps
Licensee promptly informed regarding such declaratory judgment action.

 

7.7In any infringement suit as either Party may institute to enforce the Patent
Rights pursuant to this Agreement, the other Party hereto shall, at the request
and expense of the Party initiating such suit, cooperate in all respects and, to
the extent possible, have its employees (and employees of the University)
testify when requested and make available relevant records, papers, information,
samples, specimens, and the like.

 

10

 

 

7.8Licensee shall have the sole right in accordance with the terms and
conditions herein to sublicense any alleged infringer for future use of the
Patent Rights. Any upfront fees as part of such a sublicense shall be first be
used to reimburse the costs of the Party bringing the infringement action
against the infringer and the balance will be shared with Foundation in
accordance with Section 4.l(e); other royalties shall be treated per Article
4.ARTICLE 8: LIABILITIES AND WARRANTIES

 

8.1Licensee represents and warrants that it will comply, and will require that
its Affiliates and sublicensees comply, with all applicable local, state,
federal and international laws and regulations relating to the development,
manufacture, use, sale and importation of Licensed Products. Without limiting
the foregoing, Licensee represents and warrants, that is shall comply, and will
require its Affiliates and sublicensees to comply, with all applicable United
States laws and regulations controlling the export of certain commodities and
technical data, including without limitation all applicable Export
Administration Regulations of the United States Department of Commerce. Among
other things, these laws and regulations prohibit or require a license for the
export of certain types of commodities and technical data to specified
countries. Licensee hereby gives written assurance that it will comply with, and
will require that its Affiliates and sublicensees comply with, all applicable
United States export control laws and regulations, that it bears sole
responsibility for any violation of such laws and regulations by itself or its
Affiliates or sublicensees, and that it will indemnify, defend, and hold the
Foundation Indemnitees harmless (in accordance with Section 8.2) for the
consequences of any such violation.

 

8.2Licensee shall at all times during the Term and thereafter, indemnify, defend
and hold Foundation, the University and the Other Institutions and their
trustees, agents, their directors, officers, employees, inventors/assignors and
Affiliates (collectively, the “Foundation Indemnitees”), harmless against all
third-party claims, proceedings, demands and liabilities of any kind whatsoever,
including legal expenses and reasonable attorneys’ fees (collectively,
“Foundation Claims”), arising out of the death of or injury to any person or
persons or out of any damage to property, resulting from the production,
manufacture, sale, use, lease, consumption or advertisement of the Licensed
Products by Licensee or its sublicensees or arising from any obligation of
Licensee hereunder. The rights and obligations of this section shall survive
termination or expiration of the Agreement with respect to Foundation Claims
arising during the Term. Notwithstanding the foregoing, each of Foundation
Indemnitees shall not be entitled to indemnification for any claim, liability,
loss, cost, damage, or expenses to the extent caused by the fraud or willful
misconduct of a Foundation Indemnitee or breach of this Agreement by Foundation.

 

8.3Foundation shall at all times during the Term and thereafter, indemnify,
defend and hold Licensee, and its, agents, their directors, officers, employees,
inventors/assignors and Affiliates (collectively, the “Licensee Indemnitees”),
harmless against all third-party claims, proceedings, demands and liabilities of
any kind whatsoever, including legal expenses and reasonable attorneys’ fees
(collectively, “Licensee Claims”), arising from any obligation of Foundation
Indemnitees hereunder. The rights and obligations of this section shall survive
termination or expiration of the Agreement with respect to Licensee Claims
arising during the Term. Notwithstanding the foregoing, each of Licensee
Indemnitees shall not be entitled to indemnification for any claim, liability,
loss, cost, damage, or expenses to the extent caused by the fraud or willful
misconduct of a Licensee Indemnitee or breach of this Agreement by Licensee.

 

11

 

 

8.4Licensee acknowledges it has or can establish the skill, knowledge, and
capability to develop, produce, manufacture, market, and sell Licensed Products
and/or Services.

 

8.5Foundation represents and warrants that:

 

(a)Foundation Controls the Patent Rights, has been assigned all right, title and
interest of the University in the Patent Rights, and Controls the University’s
rights in the Know-How;

 

(b)No other party, other than the United States government (pursuant to the
Bayh-Dole Act) or the Other Institutions as described above, has an interest in
or right to the Patent Rights;

 

(c)Foundation has the right and authority to enter into this Agreement and to
grant the rights and licenses herein granted;

 

(d)To the best of Foundation’s knowledge, there are no outstanding assignments,
grants, licenses, encumbrances, obligations or agreements, either written or
implied, inconsistent with the rights and licenses granted to Licensee under
this Agreement;

 

(e)Foundation has not executed and will not execute any agreement in conflict
herewith and has not granted and will not grant any license rights to the Patent
Rights and will not grant any exclusive rights to the Know-How for the Field of
Use;

 

(f)To the best of Foundation’s knowledge, the Patent Rights do not infringe the
rights of third parties;

 

(g)Foundation’s obligations undertaken under this Agreement are valid and
enforceable; and

 

(h)To the best of the knowledge of Foundation, without making an inquiry of the
Other Institutions, there are no other invention disclosures or patent filings
at or by the Foundation or Other Institutions that would dominate or would be
dominated by the above-mentioned invention disclosures or patent filings with
respect to small molecule inhibitors against picornaviruses, caliciviruses or
coronaviruses.

 

8.6Nothing in this Agreement shall be construed as: (1) a warranty by Foundation
or the Other Institutions that they can or will be able to obtain patents on
patent applications included in the Patent Rights, or that any of the Patent
Rights will afford adequate or commercially worthwhile protection; (2) a
warranty or representation that any or all Patent Rights would be found valid by
a court of competent jurisdiction; (3) a warranty or representation that
anything made, used, sold or otherwise disposed of by Licensee under the rights
and licenses or sublicenses granted in this Agreement is or will be free from
infringement of patents of third parties (except as expressly provided in
Section 8.S(f)); or (4) conferring by implication or otherwise any license or
rights under any patents of Foundation or the Other Institutions other than the
Patent Rights, provided, however, that Foundation shall not invoke any dominant
patent or patent application Controlled by the Foundation to in any way restrict
the rights and/or licenses granted to Licensee under this Agreement.

 

8.7EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, FOUNDATION, THE
OTHER INSTITUTIONS, THEIR TRUSTEES, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES,
INVENTORS/ASSIGNORS AND AFFILIATES MAKE NO REPRESENTATIONS AND EXTEND NO
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF
PATENT RIGHTS, CLAIMS, ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR OTHER
DEFECTS, WHETHER OR NOT DISCOVERABLE. NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS A REPRESENTATION MADE OR WARRANTY GIVEN BY FOUNDATION OR THE OTHER
INSTITUTIONS THAT THE PRACTICE BY LICENSEE OF THE LICENSE GRANTED HEREUNDER
SHALL NOT INFRINGE THE PATENT RIGHTS OF ANY THIRD PARTY (EXCEPT AS EXPRESSLY
PROVIDED IN SECTION 8.S(f). IN NO EVENT SHALL FOUNDATION, THE OTHER
INSTITUTIONS, THEIR TRUSTEES, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES,
INVENTORS/ASSIGNORS AND AFFILIATES OR LICENSEE AND ITS AFFILIATES AND
SUBLICENSEES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF
WHETHER FOUNDATION OR LICENSEE SHALL BE ADVISED, SHALL HAVE OTHER REASON TO
KNOW, OR IN FACT SHALL KNOW OF THE POSSIBILITY.

 

12

 

 

ARTICLE 9: NON-USE OF NAMES

 

9.1Licensee shall not use the names or trademarks of the University, Foundation
or the Other Institutions, nor any adaptation thereof, nor the names of any of
their employees, unless said employee is or was also an employee of Licensee, in
any advertising, promotional or sales literature without prior written consent
obtained from the University, Foundation, the Other Institution or said
employee, in each case; except that Licensee may state that it is licensed by
Foundation, including on behalf of the Other Institutions, under one or more of
the patents and/or applications comprising the Patent Rights.

 

9.2Foundation, the University and the Other Institutions shall not use the names
or trademarks of Licensee, nor any adaptation thereof, nor the names of any of
its employees, in any advertising, promotional or sales literature without prior
written consent obtained from Licensee, in each case; except that Foundation and
the Other Institutions may state that they have licensed Licensee under one or
more of the patents and/or applications comprising the Patent Rights, to the
extent required or affirmatively permitted under policies of Foundation, the
University or the Other Institutions or state statute or regulation.

 

ARTICLE 10: GOVERNMENTAL MATTERS

 

10.1.If this Agreement or any associated transaction is required by the law of
any nation to either be approved or registered with any governmental agency,
Licensee shall assume all legal obligations to do so. Licensee shall notify
Foundation if it becomes aware that this Agreement is subject to a United States
or foreign government reporting or approval requirement. Licensee shall make all
necessary filings and pay all costs including fees, penalties, and all other
out-of-pocket costs associated with such reporting or approval process.

 

10.2.Licensee shall observe all applicable United States and foreign laws with
respect to the transfer of Licensed Products and related technical data to
foreign countries, including without limitation, the International Traffic in
Arms Regulations and the Export Administration Regulations.

 

13

 

 

ARTICLE 11: TERMINATION

 

11.1.Either Party may terminate this Agreement immediately upon filing or
institution by or against the other Party of bankruptcy, reorganization,
liquidation or receivership proceedings (unless any involuntary proceeding that
is filed or instituted against the other Party is not dismissed within ninety
(90) days), or upon an assignment of a substantial portion of the assets for the
benefit of creditors by either Party.

 

11.2.Should Licensee fail to make any payment whatsoever due and payable to
Foundation, Foundation shall have the right to terminate this Agreement
effective on thirty (30) days’ written notice, unless Licensee shall make all
such payments to Foundation within said thirty (30) day period or unless
Licensee is contesting in good faith the obligation to make the payment. Upon
the expiration of the thirty (30) day period, if Licensee shall not have made
all such payments to Foundation or is not contesting in good faith the
obligation to make the payment, the rights, privileges and license granted shall
automatically terminate. Obligations and payments due at the time of termination
shall survive termination.

 

11.3.Upon any material breach or default of any of the provisions of this
Agreement by Licensee other than those occurrences set out in Sections 11.1 and
11.2 hereinabove, which shall always take precedence in that order over any
material breach or default referred to in this Section 11.3, Foundation shall
have the right to terminate this Agreement and the rights, privileges and
license granted hereunder effective on ninety (90) days written notice to
Licensee. Such termination shall become automatically effective unless Licensee
shall have cured any such material breach or default prior to the expiration of
the ninety (90) day period and informed Foundation thereof in writing.

 

11.4.Licensee shall have the right to terminate this Agreement at any time on
thirty (30) days’ notice for futility, or on ninety (90) days’ notice for any
reason to Foundation, and upon payment of all amounts due Foundation through the
Effective Date of the termination.

 

11.5.Upon any material breach or default of any of the provisions of this
Agreement by Foundation, Licensee shall have the right to terminate this
Agreement effective on sixty (60) days’ written notice to Foundation. Such
termination shall become automatically effective unless Foundation shall have
cured such breach prior to the expiration of the sixty (60) day period and
informed Licensee thereof.

 

11.6.Upon termination of this Agreement for any reason, nothing herein shall be
construed to release either Party from any obligation that matured prior to the
Effective Date of such termination; and Articles 1, 8, 11, and 13 shall survive
any such termination. Licensee and any sublicensee thereof may, however, for up
to six (6) months after the effective date of such termination, sell all
Licensed Products, and complete Licensed Products in the process of manufacture
at the time of such termination and sell the same, provided that Licensee shall
make the payments to Foundation as required by Article 4 and Article 6 of this
Agreement and shall submit the reports required by Article 5 hereof. Upon
expiration of the Term of this Agreement (but not earlier termination), the
nonexclusive license granted pursuant to Section 2.2 shall survive.

 

11.7.Upon termination of this Agreement for any reason other than by Licensee
pursuant to Section 11.4 or 11.5, any sublicensee not then in default shall have
the right to have its sublicense become a direct license from Foundation upon
the terms hereof, as further limited in scope, field and terms set forth in the
original sublicense, if the sublicensee pays Foundation all amounts Foundation
would have received from Licensee with respect to the sublicense if this
Agreement had not been terminated.

 

14

 

 

ARTICLE 12: NOTICES

 

Any notice, payments, or reporting required to be given under this Agreement
shall be deemed to have been sufficiently given, if mailed by Certified Mail,
postage prepaid, or by special courier, addressed to the Party to be notified at
its address shown below, or at such other address as may later be furnished in
writing to the notifying Party.

 

In the case of Foundation:

 

Attention: President

Kansas State University Research Foundation
2005 Research Park Circle

Manhattan, Kansas 66502

[*]

 

In case of Licensee:

 

Attention: President

Cocrystal Pharma, Inc.

19805 North Creek Parkway

Bothell, WA 98011

[*]

 

ARTICLE 13. CONFIDENTIALITY

 

13.1.The Parties agree to hold in confidence all Confidential Information; to
not disclose any Confidential Information to any third party, to use
Confidential Information solely for the purposes of this Agreement, and to
disclose such Confidential Information only to individuals within receiving
Party’s organization that are directly involved with the Agreement on a need-to
know basis, except as set forth in Sections 13.2 and 13.3.

 

13.2.Each Party receiving or having access to Confidential Information from the
other Party, whether in oral, written, graphic, computer-generated, or any other
form, shall exercise due care to prevent its unauthorized disclosure.
“Confidential Information” hereunder shall not include or information that:

 

(a)is or becomes publicly known through no wrongful act, omission or fault of
the receiving Party;

 

(b)the receiving Party can reasonably demonstrate is already in the possession
of the receiving Party as a matter of right;

 

15

 

 

(c)is received after the date hereof from a third party without restriction and
without breach of this Agreement; or

 

(d)is independently developed by the receiving Party as evidenced by its records
kept in the ordinary course of business.

 

Nothing herein shall be interpreted to prohibit Licensee from publishing the
results of its studies with respect Licensed Products in accordance with
industry practices or from disclosing Foundation’s Confidential Information to
third parties that Licensee deems necessary or advisable in the ordinary course
of business on the condition that such third parties agree to be bound by
confidentiality and non-use obligations that substantially are no less stringent
than those confidentiality and non-use provisions contained in this Agreement.

 

13.3.The receiving Party may disclose Confidential Information received from the
disclosing Party if it is required to be disclosed pursuant to law or regulation
or an order or requirement of a competent court, administrative agency, or other
governmental body, provided that the receiving Party: (i) uses reasonable
efforts to disclose no more of the received Confidential Information than is
necessary to comply with such requirement; and (ii) to the extent permitted
promptly notifies the disclosing Party of such requirement so that the
disclosing Party may seek a protective order or other remedy.

 

13.4.Unless otherwise specified in writing, all Confidential Information remains
the disclosing Party’s property. Upon termination or expiration of this
Agreement and request of the disclosing Party, the receiving Party agrees to
return or destroy all Confidential Information received from the disclosing
Party, except for one copy, which the receiving Party may keep solely to monitor
its obligations under this Agreement.

 

13.5.The secrecy obligations of Company with respect to Confidential Information
shall continue for a period ending five (5) years from the termination date of
this Agreement.

 

13.6.Foundation shall not, and shall cause the University, not to, publish any
information pertaining to the Patent Rights or Know-How that could constitute
Confidential Information of Foundation or the University without first providing
Licensee a copy of the proposed publication or any modification thereof at least
thirty (30) days prior to the proposed publication. Licensee may request a
reasonable delay in publication or presentation in order to protect patentable
information. If Licensee requests a delay to protect patentable information,
Foundation or the University will delay the proposed submission for publication
for a period not to exceed thirty (30) days to enable a filing with the patent
office to protect such information. Upon expiration of such thirty (30) days,
Foundation or the University will be free to proceed with submitting the
proposed publication.

 

ARTICLE 14: MISCELLANEOUS PROVISIONS

 

14.1This Agreement shall be construed, governed, interpreted and applied in
accordance with the laws of the State of Kansas, without giving effect to any
choice or conflict of law provision, except that questions affecting the
construction and effect of any patent shall be determined by the law of the
country in which the patent shall have been granted.

 

16

 

 

14.2The Parties hereto acknowledge that this Agreement sets forth the entire
Agreement and understanding of the Parties hereto as to the subject matter
hereof and shall not be subject to any change or modification except by the
execution of a written instrument subscribed to by the Parties hereto.

 

14.3This Agreement may not be assigned by either Party without the written
consent of the other, which consent shall not be unreasonably withheld, except
that each Party may, without such consent, assign this Agreement and the rights,
obligations and Interests of such Party to any purchaser of all or substantially
all of its asset s or all of its equity, or to any successor corporation
resulting from any merger or consolidation of such Party with or into such
corporation; provided, in each case, that the assignee agrees in writing to be
bound by the terms of this Agreement. Any assignment purported or at tempted to
be made in violation of the terms of this Section 14.3 shall be null and void
and of no legal effect.

 

14.4The provisions of this Agreement are severable, and in the event that any
provisions of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of the law, such invalidity or unenforceability shall
not in any way affect the validity or enforceability of the remaining provisions
hereof.

 

14.5The failure of either Party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement shall not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other Party.    14.6This Agreement is the joint product
of the Parties hereto and their respective counsel. Each provision hereof has
been subject to the mutual consultation, negotiation, and agreement of the
Parties and shall not be construed for or against either Party hereto on the
basis of authorship thereof.

 

IN WITNESS WHERE OF, the Parties hereto have executed this Agreement by proper
persons thereunto duly authorized as of the Effective Date.

 

Cocrystal Pharma, Inc.   Kansas State University Research     Research
Foundation       By: /s/ Sam Lee   By: /s/ Kent Glasscock Name: Sam Lee   Name:
Kent Glasscock Title: President   Title: President and CEO Date: April 17, 2020
  Date: April 19, 2020



 



17

 

 

APPENDIX A - PATENT FEES

 

[*]

 



 

 



 

APPENDIX B - ROYALTY REPORT FORM

Please also complete a separate form for each Affiliate and sublicensee for each
product sold.

 

Submitted by: (Cocrystal Pharma, Inc.)

 

Submit to: Kansas State University Research Foundation     Report Period:
Beginning date: __________________ Ending date: __________________

 

 

Product Number and Description      

 

Licensee submits the following royalty report for the period indicated above.

 

  A. Annual License Maintenance Fee due for this license year     $
                                           B. Less royalties previously paid
this license year                           (1) January – March
$                                                   (2) April – June
$                                                   (3) July – September
$                                                   (4) October - December
$                                                   (5) Total payments to date  
  $ (                          )                 C. REPORT PERIOD              
            (1) Units of product sold                                           
          (2) Sales price per unit $                                            
      (3) Gross sales of product (1 x 2) $                                      
            (4) Less allowable deductions $(                         )          
              (5) Net Sales of product sold (3 – 4) $                          
                        (6) Running royalty rate                               
                      (7) Royalty payment due this period (5 x 6)
$                             $ (                          )                
(Enclose remittance made payable to Kansas State University Research Foundation)
                      D. Remaining Annual License Maintenance Fee due: (A – B(5)
–C(7))     $                           

 

  For Office Use Only                      

Authorized Signature

                 

Printed Name, Title

              Account no. – Disc. no.      

Date

    Check number             Check date                    

 

 

